THAYER, J.,
dissenting: I disagree with the majority’s consideration of issues not properly before this court, and I disagree with its holding that the trial court abused its discretion by refusing to consider evidence submitted by the plaintiff in support of a motion for reconsideration. Therefore, I respectfully dissent.
The sole issue in this case is whether the trial court’s refusal to consider new evidence when ruling on the plaintiffs motion to reconsider was an abuse of discretion. While it is true, as the majority notes, that the procedural history in this case is unusual, the events prior to the trial court’s decision on the plaintiffs motion for reconsideration were not contested in this appeal and, therefore, cannot form a basis for this court’s decision. The majority notes that the defendant’s April 27 letter to the court did not constitute a valid motion and should have been considered “new evidence” by the trial court. On appeal, however, the plaintiff does not challenge the propriety of the trial court treating the defendant’s correspondence as a motion for reconsideration or considering the issues raised by that letter. The sole issue raised by the plaintiff is whether the trial court erred in refusing to consider evidence submitted in support of the plaintiffs subsequent motion for reconsideration.
*456“We will uphold a trial court’s decision on a motion for reconsideration absent an abuse of discretion. ” Fortin v. Manchester Housing Auth., 133 N.H. 154, 160, 574 A.2d 945, 950 (1990) (quotation and citation omitted). Additionally, an appellant claiming trial court error in abusing discretion has the burden to demonstrate that the discretionary ruling is clearly untenable or unreasonable to the prejudice of the appellant’s case. White v. Francoeur, 138 N.H. 307, 310, 638 A.2d 1250, 1252 (1994); Abrams v. Abrams, 131 N.H. 522, 524, 556 A.2d 1173, 1174 (1989). The majority holds that the trial court abused its discretion by refusing to accept evidence in support of the plaintiffs motion for reconsideration that the plaintiff had failed to present at the hearing on the defendant’s April 27 letter [hereinafter “the original hearing”]. I do not agree.
In this case, the trial court’s original order, which is the basis of the plaintiff’s motion for reconsideration, states that “[u]pon a review of the record submitted, . . . there is no affirmative, nor reasonably implied acquiescence by [the defendant] to participate in the payment of [interest or costs].” The plaintiff has not argued that the trial court was mistaken as to the evidence presented at the original hearing; instead, he alleges that the trial court should have considered the evidence that he submitted in support of his motion. The evidence in question was in the possession of the plaintiff at the time of the original hearing, yet the plaintiff failed to present it to the trial court.
A motion for reconsideration allows a trial court to review “points of law or fact that the Court has overlooked or misapprehended.” Super. Ct. R. 59-A(1) (emphasis added). It “does not purport to authorize either party to submit further evidence bearing on the motion,” Brown v. John Hancock Mut. Life Ins. Co., 131 N.H. 485, 492, 558 A.2d 822, 826 (1989), nor is it designed to allow parties to raise issues that they overlooked when presenting their original case.
The new evidence proposed by the plaintiff arguably contradicts the evidence presented at the original hearing, but the trial court “was . . . free under Rule 59-A to reject the plaintiffs new exhibit.” Brown, 131 N.H. at 492, 558 A.2d at 826. While the majority is correct that the trial court was empowered to consider the new evidence, I do not see how, where the failure to present the evidence at the proper time was attributable solely to the plaintiff, we can hold that the trial court’s refusal to consider this evidence was clearly untenable or unreasonable. Therefore, I must respectfully dissent.